DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25-34 is directed to “a method for producing a security feature”.  However, the claim does not appear to have any positively recited step(s).  Thus, it is unclear what step(s) is/are required to perform the method to produce a security feature.  The claim has many limitations such as “a colorant being applied to a substrate” in passive voice but it is unclear if the action of “being applied” is a part of the method claim or they are steps performed before the method claim.  It is suggested that Applicant amend the claims to clarify what steps are considered as part of the method claim.  To further prosecution, the Examiner will examine the limitations as actively a part of the method claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-28, 30-33, 35-39, 41-42, and 44-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adamczyk et al. (CA 2642330 A1; IDS dated 04/06/2021 Foreign Patent Document No. 4; hereinafter Adamczyk).
With regards to claims 25 and 35, Adamczyk discloses a method for producing a security feature in the form of a colored image (7; FIG. 28), a colorant being applied to a substrate to produce the image (“the colors red, green and blue of the RGB primary color system”; [0092]), the image (7) being subdivided into grid areas (8, 9), immediately adjacent grid areas (8, 9) of the image (7) partially overlapping (FIG. 28), an overlapping area (overlapping areas of 8, 9) of immediately adjacent grid areas (8, 9) being smaller than one of the grid areas (the grid of triangles of 8 is smaller than rectangles of 9), grid areas (8, 9) of the image (7) being each assigned at least one color (“overlapping of different-colored grids”; [0092]), and at least the areas of the substrate corresponding to the respective grid areas (8, 9) minus the corresponding overlapping areas  being covered with at least one colorant of the respectively assigned color (FIG. 28), wherein the overlapping areas (overlapping areas of 8, 9) between adjacent grid areas are covered with the colorant having the color assigned to one of the grid areas overlapping in the respective over-lapping areas ([0092]; FIG. 28).
With regards to claims 26 and 36, Adamczyk discloses the method according to claim 25 and the security feature according to claim 35, respectively, wherein the image (7) is divided in at least one partial area into at least two partially overlapping grid areas (8, 9; FIG. 28), at least one of the at least two grid areas (8, 9) being covered (depending on which grid of 8, 9 is applied first, the latter applied grid would cover the former applied grid), at least outside the overlapping area, with a colorant having a color different from the color of the colorant covering the other of the at least two grid areas ([0092]; FIG. 28).
With regards to claims 27 and 37, Adamczyk discloses the method according to claim 25 and the security feature according to claim 35, respectively, wherein a part of the grid areas (8, 9) is covered at least partially with red color and a part of the grid areas of the image (7) is covered at least partially with green color and a part of the grid areas of the image is covered at least partially with blue color (“primitives of a grid have a certain color, e.g. the colors red, green and blue of the RGB primary color system … overlapping of different -colored grids”; [0092]; FIG. 28).
With regards to claims 28 and 38, Adamczyk discloses the method according to claim 25 and the security feature according to claim 35, respectively, wherein the grid surfaces (8, 9) are of the same size and shape (each of 8 are the same size and shape and each of 9 are the same size and shape; FIG. 28).
With regards to claim 30, Adamczyk discloses the method according to claim 25, wherein the colorant is transferred to the substrate by means of an intaglio printing process ([0046]).
With regards to claim 31, Adamczyk discloses the method according to claim 25, wherein at least one character (13), in particular an alphanumeric character (13) and/or an icon and/or a geometric figure and/or a symbol, or a sequence of characters is applied to produce the image (FIG. 28).
With regards to claims 32 and 44, Adamczyk discloses the method according to claim 25 and the security feature according to claim 35, respectively, wherein the colorants are applied overlapping in layers so that at least one sequence of colors in the image (7) corresponds to the sequence of colors of a rainbow or a multicolor gradient (“primitives of a grid have a certain color, e.g. the colors red, green and blue of the RGB primary color system … overlapping of different -colored grids”; [0092]; FIG. 28).
With regards to claims 33 and 42, Adamczyk discloses the method according to claim 31 and the security feature according to claim 35, respectively, wherein a colored area is at least partially generated around the at least one character (13) or the at least one sequence of characters by applying one or more colorants to grid areas (8, 9) surrounding the character (FIG. 28).
With regards to claim 39, Adamczyk discloses the security feature according to claim 35, wherein the overlapping area (overlapping areas of 8, 9) of two adjacent grid areas (8, 9) of the image (7) is between 1% and 90% with respect to the size of a grid area (FIG. 28 shows overlapping areas of 8, 9 is within the range as claimed).
With regards to claim 41, Adamczyk discloses the security feature according to claim 35, wherein the image (7) comprises a portrait, a landscape, an abstract geometric sign, a logo or an alphanumeric sign and/or an icon and/or a coding and/or a sequence of characters (FIG. 28; [0092]).
With regards to claim 45, Adamczyk discloses a security element ([0001]), in particular in the form of a security strip (FIG. 28 shows 8, 9, 13 are in strip form), wherein it has the security feature according to claim 35.
With regards to claim 46, Adamczyk discloses a value document ([0002]), characterized in that it comprises the security element according to claim 45 and/or a security feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk et al. (CA 2642330 A1; IDS dated 04/06/2021 Foreign Patent Document No. 4; hereinafter Adamczyk) in view of Dorier et al. (US Publication 2019/0126660; hereinafter Dorier).
With regards to claims 29 and 40, Adamczyk teaches the method according to claim 25 and the security feature according to claim 35, respectively.  
However, Adamczyk is silent regarding wherein fluorescent colorants, in particular a colorant fluorescent in UV light, are used as colorants.
Dorier teaches a security element having two patterns (1, 2) overlapping one another ([0001]; FIG. 4) wherein fluorescent colorants ([0024]), in particular a colorant fluorescent in UV light ([0061]), are used as colorants.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of colorants as taught by Adamczyk with another known type of colorants such as those of Dorier to provide a highly secure  security element ([0012]; Dorier).

Claims 34 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk et al. (CA 2642330 A1; IDS dated 04/06/2021 Foreign Patent Document No. 4; hereinafter Adamczyk) in view of Isherwood et al. (US Publication 2009/0250920 A1; hereinafter Isherwood).
With regards to claims 34 and 43, Adamczyk teaches the method according to claim 33 and the security feature according to claim 35, respectively.  
However, Adamczyk is silent regarding wherein a sequence of colors in the at least one character or in the at least one sequence of characters is applied in the opposite direction to a sequence of colors in the colored area.
Isherwood teaches wherein a sequence of colors in the at least one character (12) or in at least one sequence of characters is applied in the opposite direction ([0034]; FIG. 12-14).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of applying the characters in the opposite direction as taught by Isherwood to the method and security element as taught by Adamczyk to provide an improved security element ([0008-0009]; Isherwood).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            
/JENNIFER BAHLS/            Primary Examiner, Art Unit 2853